Fourth Court of Appeals
                                        San Antonio, Texas
                                               October 27, 2017

                                            No. 04-17-00516-CV

                                         IN RE Robert B. CAIRNS

                                      Original Mandamus Proceeding 1

                                                    ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

        On August 10, 2017, Relator filed a petition for writ of mandamus and a “Motion for
Stay and Temporary Relief.” This court denied Relator’s motion for stay. On August 17, 2017,
this court issued an order requesting a response from the real party in interest. On August 30,
2017, Relator filed a “First Amended Motion for Stay and Temporary Relief.” On August 31,
2017, this court granted the amended motion and stayed all proceedings in the underlying case,
pending resolution of this original proceeding. The real party in interest filed her response to the
petition for writ of mandamus on September 15, 2017.

         This court has considered Relator’s petition, the response filed by the real party in
interest, and the relevant law, and is of the opinion Relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See Tex. R. App. P. 52.8(a). The
stay granted by this Court on August 31, 2017 is hereby LIFTED. The court’s opinion will issue
at a later date.

           It is so ORDERED on October 27, 2017.



                                                             _________________________________
                                                             Rebeca C. Martinez, Justice




1
 This proceeding arises out of Cause No. 2012-CI-11471, styled In the Interest of A.N.C. and H.C.C., pending in the
288th Judicial District Court, Bexar County, Texas, the Honorable Solomon Casseb III presiding.
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of October, 2017.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court